Motion Granted; Order filed November 6, 2019




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                               NO. 14-19-00666-CV
                                 ____________

                 In the Interest of EW, RL, WW, EW, children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-04172J


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due September 30, 2019. This court granted
appellant an extension to file a brief until October 21, 2019. On October 23, 2019,
appellant had not filed a brief and this court issued an order requesting that the
brief be filed by November 4, 2019. On November 5, 2019, appellant filed a
second motion to extend time to file a brief.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.
      Therefore, we order appellant’s appointed counsel, Michelle Placzek, to file
appellant’s brief no later than November 15, 2019. If the brief is not filed by that
date, counsel will be required to show cause why she should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM



Panel Consists of Justices Chief Justice Frost and Justices Christopher and
Bourliot.